Citation Nr: 1750636	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-30 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 1999 with subsequent service in the Army Reserve until 2005, to include periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in part, denied service connection for a thoracolumbar spine disability.  

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In a December 2014 decision, the Board, in part, denied service connection for a lumbar spine disability.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), and in June 2016 the Court, granted the parties' Joint Motion for Remand, which vacated the Board's decision pertaining to the denial service connection for a lumbar spine disability.   

In September 2016 and April 2017, the Board remanded the claim for service connection for a low back disability for further development of the record, including obtaining outstanding medical records.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The medical evidence of records does not reflect that a chronic lumbar spine disability was manifested during active service; any current lumbar spine disability is not otherwise etiologically related to such service or to a period of ADT and was not caused or chronically worsened by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a chronic lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Pursuant to a May 2016 Joint Motion for Remand, the appeal was remanded in September 2016 so that the Veteran could be afforded the opportunity to submit a medical opinion from her physician supporting her claim for service connection and so that medical records identified by the Veteran during her December 2011 Board hearing could be obtained and associated with the electronic record.  The RO requested additional information from the Veteran in a December 2016 letter.  However, the Veteran did not respond.  The case returned to the Board and the Board remanded the claim again in April 2017 so that the RO could confirm the Veteran's address and afford the Veteran an additional opportunity to submit the requested information.  In April 2017, the RO verified the Veteran's address and in an April 2017 letter to the Veteran, the RO requested additional information from the Veteran.  The Veteran did not respond.  The Board finds, therefore, that the AOJ substantially complied with the Board's remand directives in attempting to obtain additional information from the Veteran and authorizations to request the Veteran's private treatment records.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  

Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in May 2006 and July 2012.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In this case, degenerative joint disease is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for a chronic lumbar spine disability, diagnosed as bulging discs and degenerative joint disease of the thoracolumbar spine, both on a direct basis and as secondary to her service-connected hip, knee, and ankle disabilities.  Specifically, the Veteran claims that her back pain began during active service in the Army and that she has been told that her service-connected disabilities were causing her back pain.  See November 2005 correspondence. 

On a December 1997 entrance examination for reserve service, the Veteran denied recurrent back pain, swollen or painful joints, arthritis, or bone, joint, or other deformities.  On objective examination, the Veteran's spine was found to be normal.  In February 1999, the Veteran reported for emergency treatment with body aches and was subsequently diagnosed with a viral syndrome, treated with fluids, and discharged the same day.  The Veteran's service treatment records while on active duty are otherwise silent for complaints of back pain. 

Private treatment records reflect that in February 2000, the Veteran reported back pain for several months, but denied trauma or overuse, although she was involved in several motor vehicle accidents in 1995 and 1999.  The Veteran reported that she had back pain while in the Army, but felt like the exercise strengthened her back and that she did well for a while.  Tenderness around the middle of the sacrum was found on objective examination and the Veteran was diagnosed with sacral strain.  The Veteran continued to see her physician for complaints of back pain and September 2002 x-rays revealed straightening of the lumbar area but no other significant pathology.  See September 2000, February and March 2001, and March, April and May 2002 private treatment records.  A May 2002 MRI revealed minor disc bulging at T11-12 and in the lower lumbar spine, but no disc herniation, canal stenosis, or conus abnormalities were present.  

On a February 2003 examination while in the reserves, the Veteran marked "yes" to recurrent back pain, and explained that she had back problems for which she had been to her doctor many times.  On objective examination, the Veteran was found to have an abnormal spine, with mild tenderness in the left lower paraspinal area.  In March 2003, the Veteran's profile was permanently changed to reflect her low back pain, with limitations on prolonged running and walking in military gear. 

The Veteran was afforded a VA examination in May 2006.  An associated imaging study noted a history of bulging disc at T11-12 and pain at L4-5 and found evolving, mild degenerative joint disease at L5/S1.  The examiner noted the Veteran's history of pain, but did not render an etiological opinion at the time.

The Veteran was afforded a VA examination in July 2012.  The examiner reviewed the Veteran's claims file, including service treatment records, private medical records, lay statements, and hearing testimony, and summarized the Veteran's history of reported back pain and medical history of objectively normal gait.  The examiner also noted that although the Veteran's reserve service treatment records document low back pain in 2002 and that the Veteran was placed on a permanent profile for low back pain in 2003, there were no records to show that any low back injury was incurred during any period of active duty or period of training for active duty.  The examiner reported a diagnosis of chronic lumbosacral strain with mild lumbosacral degenerative disc disease, as evidenced by the presence of a minor L4-5 disc bulge noted on a 2002 MRI study.  The examiner found that the etiology of this condition was unknown, noting that the Veteran's service treatment records only mentioned back pain once in relation to a viral syndrome, but that aches and pains from viral syndromes resolve as the viral illness resolves.  Therefore, the examiner opined that it was less likely than not that the Veteran's lower back condition was related to a disease or injury in service.  Rather, notes from private physicians suggest onset of chronic symptoms in 2000, after active duty military service, with unclear etiology.  The examiner specifically addressed the Veteran's lay statements that her back pain began during service, but noted that her self-reported history was not consistent with her service treatment records, in light of the fact that there did not appear to be a pattern of avoiding medical care.  As to whether the Veteran's lower back condition was proximately due to or aggravated by another service-connected disability, the examiner opined that it was less likely than not that her lower back condition was proximately due to, chronically worsened by, or secondary to a service-connected disability, noting that there was no documentation of an altered gait, weight-bearing status, or limp.  In the absence of objective evidence of altered gait or weight-bearing status, the examiner opined that the Veteran's lumbar spine condition could not be attributed to any of her service-connected disabilities. 

The Board finds the July 2012 VA examiner's opinion is adequate.  The opinion is persuasive as it is informed by a thorough review and analysis of the Veteran's lay statements, service treatment records, and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's claimed injuries and her current back disability.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

June 2016 VA treatment records and a summary of an associated imaging study note degenerative disc disease at L5/S1 with bilateral foraminal narrowing.  The Veteran's physician opined that this could be the cause of the Veteran's sciatica or posterior hip pain, or groin pain.  When asked by the Veteran if her tendonitis of the left ankle, left knee pain, and left hip pain could all be affecting each other and her lower back, the physician opined that that the pain and pathology in the left leg could be affecting her lower back, and the pathology and pain in her lower back could be affecting her left leg.  

The Board finds the June 2016 private opinion inadequate.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2015).  Speculative language, such as "may," does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  The Veteran's physician, while stating that the pain and pathology in the left leg could be affecting her lower back, also stated that the pathology and pain in her lower back could be affecting her left leg.  Furthermore, the physician did not opine as to the underlying reason or give a basis for the opinion.  Therefore, the Board finds that this opinion is speculative and insufficient to establish a nexus for service connection.  

The Board has also considered whether service connection for degenerative joint disease of the lumbar spine is warranted based on continuity of symptomology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has provided inconsistent statements as to when her chronic back pain began.  For example, during her July 2012 VA examination, she reported that she began to experience chronic back pain during active service.  However, she reported to her private physician in 2000 that her back pain began several months prior, which followed separation from service, and denied any problems with back pain in May 2005.  As such, the Board finds that there are no credible reports of chronic back pain since service; therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply and service connection based on continuity of symptomology is not warranted. 

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding her chronic lumbar spine disability and the etiology of the condition; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes that while the Veteran has a medical background as a medical specialist who completed 10 weeks of training, and thus may be competent to diagnose some medical conditions, the VA examiner possesses far greater expertise than the Veteran in the field of medicine.  Moreover, the July 2012 assessments are objective and based on the clinical findings and medical history, while the Veteran has a bias in supporting a claim for benefits and her assertions are inconsistent as to when her chronic lumbar spine disability began.  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's chronic lumbar spine disability and her active service, including active duty for training, in the above compensation examination medical opinions.

The Board acknowledges the Veteran's contentions during her Board hearing that one or more treating physicians told her that her disability was related to her other service-connected disabilities.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that her competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinion.  It is also noted that the Veteran was given the opportunity to submit corroborative statements but none were received. 

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic lumbar spine disability, to include as secondary to service-connected disabilities.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for a chronic lumbar spine disability, to include as secondary to service-connected disabilities, is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


